Title: To Thomas Jefferson from Jacob Crowninshield, 23 February 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Saturday afternoon. 23d February 1805.
                  
                  Jacob Crowninshield presents his respects to Mr. Jefferson and will wait upon him at any hour when he could know Mr. Jefferson might be at leisure, he will certainly call at 10 O’Clock monday forenoon, or to morrow at the same hour if it is wished and Mr. Jefferson will be so good as to inform him that this will be more convenient or agreeable.
               